Title: To Thomas Jefferson from Thomas Sim Lee, 17 June 1780
From: Lee, Thomas Sim
To: Jefferson, Thomas



Sir
In Council Annapolis 17th. June 1780

Before we were honored with your Excellency’s Letter of the 14th. Inst., we had, in Pursuance of the Resolution of Congress 5th. established a Line of expresses extending from Young’s Ferry on Patowmack to Philadelphia, and wrote immediately by Post, advising you of it, and that the Rider at Young’s Ferry would be in constant Readiness to receive your Excellency’s Commands. To keep up the Line of Communication already established by you, we have requested Colo. Hooe to procure a trusty Person and station him at Alexandria to receive your Dispatches and shall countermand the Orders, by which we had established a different Line. We shall take the first Opportunity of forwarding the Letter to the President of Congress.
We have the Honor &c.
